EXHIBIT 10.1

THIRD AMENDMENT TO THE

RSA SECURITY INC.
DEFERRED COMPENSATION PLAN

(As Effective October 22, 2004)

WHEREAS, RSA Security Inc. (“RSA Security”) maintains the RSA Security Inc.
Deferred Compensation Plan, Effective March 1, 2000; and

WHEREAS, pursuant to Section 10.01 of the Plan, RSA Security has reserved the
right to amend the Plan and now deems it appropriate to do so;

NOW THEREFORE, Sections 4.04 of the Plan is hereby amended to read as follows:

Section 4.04 Modification or revocation of Election by Participant. A
Participant may not change the amount of his Base Salary Deferrals during a Plan
Year. However, a Participant may discontinue a Base Salary Deferral election at
any time by filing, on such forms and subject to such limitations and
restrictions as the Administrative Committee may prescribe in its discretion, a
revised Participation Agreement with the Administrative Committee. If approved
by the Administrative Committee, revocation shall take effect as of the first
payroll period next following its filing. If a Participant discontinues a Base
Salary Deferral election during a Plan Year, he will not be permitted to elect
to make Base Salary Deferrals again until the later of the next Plan Year or six
months from the date of discontinuance. In addition, the Deferral Period may be
extended if an amended Participation Agreement is filed with the Administrative
Committee at least one month before the Deferral Period (as in effect before
such amendment) ends; provided, that only one such amendment may be filed with
respect to each Participation Agreement. Under no circumstances may a
Participant’s Participation Agreement be made, modified or revoked
retroactively, nor may a deferral period be shortened or reduced.

Signed and authorized:

     
ADMINISTRATIVE COMMITTEE /s/Arthur W. Coviello, Jr.
  DATE 10/22/04
 
   
Arthur Coviello, CEO
 

 
   
ADMINISTRATIVE COMMITTEE /s/Jeffrey D. Glidden
  DATE 10/25/04
 
   
Jeffrey Glidden, CFO
 

 
   
ADMINISTRATIVE COMMITTEE /s/Vivian Vitale
  DATE 10/26/04
 
   
Vivian Vitale, SVP Human Resources
 

 
   

